DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is a response to an application filed on 10/28/2020 in which claims 1-16 are pending. 
Claim Rejections - 35 USC § 102 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
 
Claim(s) 1, 2, 3, 4, 6-10, 11 12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halker et al (US 2015/0015419 A1). 
Regarding claim 1, Halker teaches connection establishment method, performed by an electric vehicle (EV) being supplied power from a power supply device, the connection establishment method comprising:  
scanning beacon broadcast in a low-level communication scheme (Figs. 1 and 8 Paragraphs 39,66, and 103, Base wireless charging systems 102a and 102b may be configured to communicate with the electric vehicle wireless charging system 114 via antennas 136 and 138. To enable wireless high power transfer, some embodiments may be configured to transfer power at a frequency in the range from 10-60kHz. This low frequency coupling may allow highly efficient power conversion that may be achieved using solid state devices. The receiver 812 of the vehicle  808 can continually, periodically, or intermittently scan for a BCU (Base controller unit) identification throughout the alignment process and/or the charging process).  
from a plurality of chargers (Fig. 8A Paragraph 84, In one embodiment, the parking and charging system 800 may include a plurality of charging stations 801a-c, each corresponding to one of a plurality of parking spaces 806a-c, that allow the system 800 to simultaneously charge a plurality of vehicles such as an electric vehicle 808 In some embodiments, each charging station 801a-c may include a Base controller unit (BCU) (e.g., BCUs 804a-c) a base pad (e.g., base pads  802a-c), and a transmitter 803 (e.g., transmitters 803a-c));  
selecting a beacon signal having a minimum signal attenuation by calculating signal attenuations for a plurality of scanned beacon signals (Paragraphs 85 and 103 In other aspects, a vehicle 808 may be able to receive transmissions from multiple adjacent charging stations 801a, 801b, and 801c, but the vehicle 808 is configured to specifically identify the charging station 801a, 801b, or 801c from which a transmission originates based on one or more characteristics of the transmission ( e.g., based on signal strength or based on being able to determine a directional component of the transmission). If the vehicle 808 detects multiple BCUs, then the vehicle 808 can determine the more optimal BCU to use ( e.g., closest BCU) for charging, for example, based on the received signal strength indication (RSSI) and/or the time-of-flight and BCU readings); 
and establishing a communication connection with an electric vehicle supply equipment (EVSE) associated with a charger transmitting the beacon signal having the minimum signal attenuation (Paragraphs 99 and 101, The BCC (Base Common Communication) 815 can reassign, reschedule, or re-reserve the BCU 804 in proximity to the vehicle 808 to charge the vehicle 808. If the driver has positioned the vehicle 808 between two adjacent BCUs 804, the BCC 815 can make an appropriate assignment of one of the two BCUs 804 to charge the vehicle 808 ( e.g., the BCU 804 closest to the vehicle 808), even if this assignment comprises de-assigning the previously-scheduled BCU 804 in favor of the different BCU 804). Attenuation is the loss of signal strength due to long distances, thin wires, noise etc., based on the citation above, the vehicle detects multiple BCUs then it chooses the BCU with the best signal strength. To have good signal strength the signal being broadcasted needs to have a low attenuation. Therefore, the vehicle is determining the most optimal BCU by choosing one with minimum signal attenuation. 
In certain embodiments in which the BCU 804 also receives information directly from the vehicle 808, appropriate transceivers can be used in place of the transmitters 803 and the receiver 812. After having detected a BCC  815 with which to communicate, the vehicle 808 can establish a communication channel (e.g., secure or unsecure) with the BCC 815 and can exchange appropriate information (e.g., vehicle identification) with the BCC 815). 
Regarding claim 2, Halker teaches the connection establishment method according to claim 1, wherein scanning the beacon broadcast in the low-level communication scheme comprises: 
 scanning the beacon broadcast in a communication scheme using at least one of a low power excitation (LPE), a magnetic vectoring (MV), or a low frequency (LF) antenna (Fig. 1 Paragraphs 39 and 66, Base wireless charging systems 102a and 102b may be configured to communicate with the electric vehicle wireless charging system 114 via antennas 136 and 138. To enable wireless high power transfer, some embodiments may be configured to transfer power at a frequency in the range from 10-60kHz. This low frequency coupling may allow highly efficient power conversion that may be achieved using solid state devices). 
Regarding claim 3, Halker teaches the connection establishment method according to claim 1, wherein scanning the beacon broadcast in the low-level communication scheme comprises:  
scanning the beacon broadcast in the low-level communication scheme that includes at least one of an application type indicating an application to which the beacon is applied, a sensor type indicating a type of a sensor implementing the low-level communication scheme, a service set identifier (SSID), or a pad identifier (Paragraph 108, Once in proximity to the BCU 804, the vehicle 808 can detect the signal from the transmitter 803 of the charging station 801 and can send the charging pad identifier to the BCC 815, which then can reserve the detected BCU for the vehicle identification of the vehicle 808) Note of citation for claim 3, Halker teaches the pad identifier. 
Regarding claim 4, Halker teaches the connection establishment method according to claim 3, wherein the application type includes one of a communication matching between EV and EVSE, or an alignment between EV and EVSE (Paragraph 100, Once a communication link is established between the electric vehicle and 808 and the charging station 801 corresponding to appropriate parking space 806, the communication link can be used for one or more of: electric vehicle guidance, electric vehicle alignment, charging control, status communication, authorization, identification payment management, etc.). 
Regarding claim 6, Halker teaches the connection establishment method according to claim 1, wherein selecting the beacon signal comprises:  
selecting the beacon signal repeatedly until a signal attenuation for a beacon signal transmitted by a currently-associated charger is equal to or less than a signal attenuation for a beacon signal transmitted by another charger, and a position alignment is completed (Paragraph 103, The receiver 812 of the vehicle 808 can continually, periodically, or intermittently scan for a BCU identification throughout the alignment process and/or the charging process. If a new BCU identification is detected (e.g., due to the vehicle 808 moving closer to another available BCU), then the vehicle 808 determines if the vehicle 808 is already associated with another BCU. If not, then the vehicle 808 sends the BCU identification to the BCC 815, which then allocates the detected BCU 804 to the charging of the vehicle 808, and enters the "start alignment" state. the vehicle 808 determines if the BCU 804 is in an alignment mode, and if so the alignment mode is stopped. If the vehicle 808 detects multiple BCUs, then the vehicle 808 can determine the more optimal BCU to use ( e.g., closest BCU) for charging, for example, based on the received signal strength indication (RSSI) and/or the time-of-flight and BCU readings. The determination of the more optimal BCU to use for charging can be performed by the vehicle 808, by the BCC 815, or by both). 
Regarding claim 7, Halker teaches the connection establishment method according to claim 1, wherein establishing the communication connection comprises:  
transmitting a probe request to the EVSE associated with the charger and receiving a probe response in response to the probe request (Figs. 8A and B Paragraph 113, The method includes establishing a first communications link between the electric vehicle 808 and a 
communications controller (e.g., BCC 815) of the charging system 800. The method includes exchanging, via the first communications link, one or more service messages with the communications controller (e.g., BCC 815) of the charging system 800, the service messages indicative of at least one of one or more capabilities of the electric vehicle 808 or charging system 800, authorization, or authentication for wirelessly receiving power from the charging station); 
and transmitting an association request to the EVSE associated with the charger and receiving an association response in response to the association request (Fig. 8 Paragraphs 113 and 151, The method further includes sending via the first communications link, in response to exchanging the one or more service messages, a guidance request message indicative of a request for guiding the electric vehicle 808 to the charging station 801. The method further includes receiving one or more guidance beacons from the charging station 801 for performing at least one of a guidance operation or an alignment operation with the charging station 801, the guidance beacon forming at least in part a second communication channel. The base wireless charging system may send acknowledgment messages back or may not send acknowledgment messages via the second in-band channel. In an embodiment, all other commands and responses are sent via the first out-of-band channel). 
Regarding claim 8, Halker teaches the connection establishment method according to claim 1, wherein establishing the communication connection comprises:  
receiving a wireless local area network (WLAN) beacon broadcast by the EVSE associated with the charger (Figs. 8A and B Paragraphs 86 The BCC 815 can comprise a receiver 817 configured to communicate with a transmitter 819 of the vehicle 808, as described more fully below. Various communication formats (e.g., DSRC, Bluetooth LE, WiFi) are compatible for communication between the BCC system 815 and the vehicle 808 (via the receiver 817 and the transmitter 819) in accordance with certain embodiments described herein. In certain embodiments in which the BCC 815 also transmits information to the vehicle 808, an appropriate transceiver can be used in place of the receiver 817 and an appropriate transceiver can be used in place of the transmitter 819);  
and transmitting an association request to the EVSE based on information included in the WLAN beacon broadcast, and receiving an association response in response to the association request (Paragraphs 113 and 151, The method further includes sending via the first communications link, in response to exchanging the one or more service messages, a guidance request message indicative of a request for guiding the electric vehicle 808 to the charging station 801. The method further includes receiving one or more guidance beacons from the charging station 801 for performing at least one of a guidance operation or an alignment operation with the charging station 801. The base wireless charging system may send acknowledgment messages back or may not send acknowledgment messages via the second in-band channel. In an embodiment, all other commands and responses are sent via the first out-of-band channel). 
Regarding claim 9, Halker teaches a communication establishment apparatus of an electric vehicle (EV) being supplied power from a power supply device, the communication establishment apparatus comprising:  
A processor; and a memory configured to store processor-readable instructions that, when executed by the processor, cause the processor to (Paragraph 166, The steps of a method or algorithm and functions described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a tangible, non-transitory computer -readable medium. A software module may reside in random access memory (RAM), flash memory, read only memory (ROM), etc.):  
scan beacon broadcast in a low-level communication scheme (Figs. 1 and 8 Paragraphs 39, 66, and 103,  Base wireless charging systems 102a and 102b  may be configured to communicate with the electric vehicle wireless charging system 114 via antennas 136 and 138. To enable wireless high power transfer, some embodiments may be configured to transfer power at a frequency in the range from 10-60kHz. This low frequency coupling may allow highly efficient power conversion that may be achieved using solid state devices. The receiver 812 of the vehicle 808 can continually, periodically, or intermittently scan for a BCU (Base controller unit) identification throughout the alignment process and/or the charging process). 
 from a plurality of chargers (Fig. 8A Paragraph 84, In one embodiment, the parking and charging system 800 may include a plurality of charging stations 801a-c, each corresponding to one of a plurality of parking spaces 806a-c, that allow the system 800 to simultaneously charge a plurality of vehicles such as an electric vehicle 808 In some embodiments, each charging station 801a-c may include a Base controller unit (BCU) (e.g., BCUs 804a-c) a base pad (e.g., base pads 802a-c), and a transmitter 803 (e.g., transmitters 803a-c)); 
select a beacon signal having a minimum signal attenuation by calculating signal attenuations for a plurality of scanned beacon signals (Paragraphs 85 and 103 In other aspects, a vehicle 808 may be able to receive transmissions from multiple adjacent charging stations 801a, 801b, and 801c, but the vehicle 808 is configured to specifically identify the charging station 801a, 801b, or 801c from which a transmission originates based on one or more characteristics of the transmission ( e.g., based on signal strength or based on being able to determine a directional component of the transmission). If the vehicle 808 detects multiple BCUs, then the vehicle 808 can determine the more optimal BCU to use ( e.g., closest BCU) for charging, for example, based on the received signal strength indication (RSSI) and/or the time-of-flight and BCU readings); 
and establishing a communication connection with an electric vehicle supply equipment (EVSE) associated with a charger transmitting the beacon signal having the minimum signal attenuation (Paragraphs 99 and 101 The BCC (Base Common Communication) 815 can reassign, reschedule, or re-reserve the BCU 804 in proximity to the vehicle 808 to charge the vehicle 808. If the driver has positioned the vehicle 808 between two adjacent BCUs 804, the BCC 815 can make an appropriate assignment of one of the two BCUs 804 to charge the vehicle 808 (e.g., the BCU 804 closest to the vehicle 808), even if this assignment comprises de-assigning the previously-scheduled BCU 804 in favor of the different BCU 804). Attenuation is the loss of signal strength due to long distances, thin wires, noise etc., based on the citation above, the vehicle detects multiple BCUs then it chooses the BCU with the best signal strength. for good signal strength the signal being broadcasted needs to have a low attenuation. Therefore, the vehicle is determining the most optimal BCU by choosing one with minimum signal attenuation. 
In certain embodiments in which the BCU 804 also receives information directly from the vehicle 808, appropriate transceivers can be used in place of the transmitters 803 and the receiver 812. After having detected a BCC  815 with which to communicate, the vehicle 808 can establish a communication channel (e.g., secure or unsecure) with the BCC 815 and can exchange appropriate information (e.g., vehicle identification) with the BCC 815).
Regarding claim 10, wherein the processor is configured to: scan the beacon broadcast in a communication scheme using at least one of a low power excitation (LPE), a magnetic vectoring (MV), or a low frequency (LF) antenna (Fig. 1 Paragraphs 39 and 66, Base wireless charging systems 102a and 102b may be configured to communicate with the electric vehicle wireless charging system 114 via antennas 136 and 138. To enable wireless high power transfer, some embodiments may be configured to transfer power at a frequency in the range from 10-60kHz. This low frequency coupling may allow highly efficient power conversion that may be achieved using solid state devices). 
Regarding claim 11, Halker teaches wherein, the processor is configured to:  Scan the beacon broadcast in the low-level communication scheme that includes a service set at least one of an application type indicating an application to which the beacon is applied, a sensor type indicating a type of a sensor implementing the low-level communication scheme, identifier (SSID), or a pad identifier. (Paragraph 108, Once in proximity to the BCU 804, the vehicle 808 can detect the signal from the transmitter 803 of the charging station 801 and can send the charging pad identifier to the BCC 815, which then can reserve the detected BCU for the vehicle identification of the vehicle 808) Note of citation claim 11, Halker teaches the pad Identifier. 
Regarding claim 12, Halker teaches wherein, the application type includes one of a communication matching between EV and EVSE, or an alignment between EV and EVSE (Paragraph 100, once a communication link is established between the electric vehicle and 808 and the charging station 801 corresponding to appropriate parking space 806, the communication link can be used for one or more of: electric vehicle guidance, electric vehicle alignment, charging control, status communication, authorization, identification payment management, etc.). 
Regarding claim 14, Halker teaches wherein, the processor is configured to:  select the beacon signal repeatedly until a signal attenuation for a beacon signal transmitted by a currently-associated charger is equal to or less than a signal attenuation for a beacon signal transmitted by another charger, and a position alignment is completed (Paragraph 103, The receiver 812 of the vehicle 808 can continually, periodically, or intermittently scan for a BCU identification throughout the alignment process and/or the charging process. If a new BCU identification is detected (e.g., due to the vehicle 808 moving closer to another available BCU), then the vehicle 808 determines if the vehicle 808 is already associated with another BCU. If not, then the vehicle 808 sends the BCU identification to the BCC 815, which then allocates the detected BCU 804 to the charging of the vehicle 808, and enters the "start alignment" state. the vehicle 808 determines if the BCU 804 is in an alignment mode, and if so the alignment mode is stopped. If the vehicle 808 detects multiple BCUs, then the vehicle 808 can determine the more optimal BCU to use ( e.g., closest BCU) for charging, for example, based on the received signal strength indication (RSSI) and/or the time-of-flight and BCU readings. The determination of the more optimal BCU to use for charging can be performed by the vehicle 808, by the BCC 815, or by both).
Regarding claim 15, Halker teaches wherein, when establishing the communication connection, the processor is configured to: transmit a probe request to the EVSE associated with the charger and receive a probe response in response to the probe request (Figs. 8A and B Paragraphs 113, The method includes establishing a first communications link between the electric vehicle 808 and a communications controller (e.g., BCC 815) of the charging system 800. The method includes exchanging, via the first communications link, one or more service messages with the communications controller (e.g., BCC 815) of the charging system 800, the service messages indicative of at least one of one or more capabilities of the electric vehicle 808 or charging system 800, authorization, or authentication for wirelessly receiving power from the charging station);  
and transmit an association request to the EVSE associated with the charger and receive an association response in response to the association request (Fig. 8 Paragraphs 113 and 151, The method further includes sending via the first communications link, in response to exchanging the one or more service messages, a guidance request message indicative of a request for guiding the electric vehicle 808 to the charging station 801. The method further includes receiving one or more guidance beacons from the charging station 801 for performing at least one of a guidance operation or an alignment operation with the charging station 801, the guidance beacon forming at least in part a second communication channel. The base wireless charging system may send acknowledgment messages back or may not send acknowledgment messages via the second in-band channel. In an embodiment, all other commands and responses are sent via the first out-of-band channel). 
Regarding claim 16, Halker teaches the communication establishment apparatus according  to claim 9 wherein, when establishing the communication connection, the processor is configured to:  
Receive a wireless local area network (WLAN) beacon broadcast by the EVSE associated with the charger (Fig. 8A and B Paragraphs 86, The BCC 815 can comprise a receiver 817 configured to communicate with a transmitter 819 of the vehicle 808, as described more fully below. Various communication formats ( e.g., DSRC, Bluetooth LE, WiFi) are compatible for communication between the BCC system 815 and the vehicle 808 (via the receiver 817 and the transmitter 819) in accordance with certain embodiments described herein. In certain embodiments in which the BCC 815 also transmits information to the vehicle 808, an appropriate transceiver can be used in place of the receiver 817 and an appropriate transceiver can be used in place of the transmitter 819);  
and transmit an association request to the EVSE based on information included in the WLAN beacon broadcast and receive an association response in response to the association request (Paragraphs 113 and 151, The method further includes sending via the first communications link, in response to exchanging the one or more service messages, a guidance request message indicative of a request for guiding the electric vehicle 808 to the charging station 801. The method further includes receiving one or more guidance beacons from the charging station 801 for performing at least one of a guidance operation or an alignment operation with the charging station 801. The base wireless charging system may send acknowledgment messages back or may not send acknowledgment messages via the second in-band channel. In an embodiment, all other commands and responses are sent via the first out-of-band channel). 

Claim Rejections - 35 USC § 103 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
 

Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Halker et al (US 2015/0015419 A1) in view of Misawa et al. (EP 3 315 351 A2) (provided in the IDS). 
 
Regarding claim 5, Halker fails to disclose wherein the sensor type includes at least one of an LF antenna, an MV, an LPE, or an ultra-wide band (UWB). 
However, Misawa teaches wherein the sensor type includes at least one of an LF antenna, an MV, an LPE, or an ultra-wide band (UWB). (Paragraph 102, and 104, In initial compatibility check S2, compatibility information of the power reception apparatus 10 is transmitted to the WPT supply site 2. The WPT supply site  transmits compatibility information of each of the supply devices 50A to 50D to the vehicle 1. “"Pairing method" is a method for performing pairing that specifies the supply device 50 at which the vehicle 1 is stopped. Examples of the pairing method include a method using preprogrammed method (method name: preprogrammed), methods using a magnetic vector signal and an auxiliary coil ("primary MV" and "secondary MV"), a method using low power from the primary coil 67 (primary LPE), a method using low power from the secondary coil 26 (secondary LPE)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Halker to have the features, as taught by Misawa to determine the presence of the supply devices 50 that can favorably transfer power to the power reception apparatus 10 (Misawa, Paragraph 69). 
Regarding claim 13, Halker fails to disclose wherein the sensor type includes at least one of an LF antenna, an MV, an LPE, or an ultra-wide band (UWB). 
However, Misawa teaches wherein the sensor type includes at least one of an LF antenna, an MV, an LPE, or an ultra-wide band (UWB). (Paragraph 102, and 104, In initial compatibility check S2, compatibility information of the power reception apparatus 10 is transmitted to the WPT supply site 2. The WPT supply site  transmits compatibility information of each of the supply devices 50A to 50D to the vehicle 1. “"Pairing method" is a method for performing pairing that specifies the supply device 50 at which the vehicle 1 is stopped. Examples of the pairing method include a method using preprogrammed method (method name: preprogrammed), methods using a magnetic vector signal and an auxiliary coil ("primary MV" and "secondary MV"), a method using low power from the primary coil 67 (primary LPE), a method using low power from the secondary coil 26 (secondary LPE)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Halker to have the features, as taught by Misawa to determine the presence of the supply devices 50 that can favorably transfer power to the power reception apparatus 10 (Misawa, Paragraph 69). 
 


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dimke et al. (US 2016/0023557 A1) teaches devices, systems, and method for dynamic electric vehicle charging with position detection. 
Upward et al. (US 2019/0283616 A1) teaches systems and methods for pairing in wireless energy transfer networks. 
Nagaoka (US 2018/0241301 A1)teaches power transmitter and wireless power transfer. 
Kang et al.(US 2022/021764) teaches method for reporting power information in wireless communication system and device therefor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON TURNER whose telephone number is (571)272-2066. The examiner can normally be reached M-F 7:00-4:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justin Mikowski can be reached on (571) 272-8525. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 	/AARON TURNER/ 
Examiner, Art Unit 4184 
 
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473